     Case 4:14-cv-01087 Document 74 Filed on 03/29/19 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 IN RE: BP p.l.c. SECURITIES                         MDL No. 4:10-md-2185
 LITIGATION
                                                     Honorable Keith P. Ellison

 THIS DOCUMENT RELATES TO:

 Louisiana State Employees’ Retirement
 System v. BP p.l.c., et al.,

 Civil Action No. 4:14-cv-01087



                         MOTION TO WITHDRAW AS COUNSEL

       PLEASE TAKE NOTICE that pursuant to Local Rule 83.2 of the Southern District of

Texas, the undersigned attorney hereby moves the Court for an order relieving David Kaplan, an

attorney admitted pro hac vice, as counsel of record for Plaintiffs Louisiana State Employees’

Retirement System, Teacher Retirement System of Texas, ING(L) Sicav, ING Bewaar

Maatschappij I B.V., ING Fund Management B.V., Norges Bank, Stichting Bewaarneming APG-

IS 1, Stichting Depositary APG Developed Markets Equity Pool, Stichting Pensioenfonds ABP,

and Stichting tot Bewaring Cordares Subfonds Aandelen Europa Actief Beheer in this action. Mr.

Kaplan is no longer associated with the firm of Bernstein Litowitz Berger & Grossmann LLP as

of March 31, 2019, and respectfully requests that he be withdrawn and removed from the Court’s

docket and service list. Bernstein Litowitz Berger & Grossmann LLP, through additional counsel

of record listed below, will continue to serve as Counsel for Plaintiffs, and all future

correspondence and papers in this action should continue to be directed to them.




                                               -1-
     Case 4:14-cv-01087 Document 74 Filed on 03/29/19 in TXSD Page 2 of 2



Dated: March 29, 2019               Respectfully submitted,

                                    BERNSTEIN LITOWITZ BERGER
                                      & GROSSMANN LLP

                                    By: /s/ David Kaplan

                                    Jonathan D. Uslaner (admitted pro hac vice)
                                    jonathanu@blbglaw.com
                                    David Kaplan (admitted pro hac vice)
                                    david.kaplan@blbglaw.com
                                    Richard D. Gluck
                                    rich.gluck@blbglaw.com
                                    12481 High Bluff Drive, Suite 300
                                    San Diego, CA 92130
                                    Tel: (858) 793-0700
                                    Fax: (858) 793-0323
                                    -and-
                                    Salvatore Graziano
                                    1251 Avenue of the Americas
                                    New York, NY 10020
                                    Tel: (212) 554-1409
                                    Fax: (212) 554-1444 (fax)
                                    dwales@blbglaw.com

                                    Thomas R. Ajamie
                                    AJAMIE LLP
                                    Pennzoil Place - South Tower
                                    711 Louisiana, Suite 2150
                                    Houston, TX 77002

                                    Counsel for Plaintiffs




                                      -2-
